FOURTH DIVISION
                               DOYLE, P. J.,
                       DILLARD, P. J., and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                  November 12, 2020



In the Court of Appeals of Georgia
 A18A1220. GEORGIA DEPARTMENT OF PUBLIC SAFETY v. DO-043
     RAGSDALE.

      DOYLE, Presiding Judge.

      In Ga. Dept. of Public Safety v. Ragsdale,1 this Court affirmed the trial court’s

determination that OCGA § 9-3-99 tolled the time for giving ante litem notice to the

State. The Supreme Court of Georgia granted certiorari, as to whether “the time for

filing an ante litem notice under the Georgia Tort Claims Act[2 is] subject to tolling

under OCGA § 9-33-99.”3 Overruling several cases, the Supreme Court determined



      1
       347 Ga. App. 827 (821 SE2d 58) (2018), reversed by Dept. of Public Safety
v. Ragsdale, 308 Ga. 210 (839 SE2d 541) (2020).
      2
          See OCGA § 50-21-26 (a) (1).
      3
       (Citation omitted.) Dept. of Public Safety v. Ragsdale, Case No. S19C0422
(decided Jul. 1, 2019) (unpublished).
that OCGA § 9-33-99 did not toll the time for presenting ante litem notice because

that provision is not a statute of limitation subject to tolling statutes.4 We now adopt

the Supreme Court’s judgment as our own, and accordingly, vacate the trial court’s

order and remand for entry of an order in conformity with this opinion.

      Judgment vacated and case remanded. Dillard, P. J., and Mercier, J., concur.




      4
          See Ragsdale, 308 Ga. at 213-215.

                                           2